Citation Nr: 1224179	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  11-04 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for type II diabetes mellitus claimed as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from June 1964 to June 1967.  The record demonstrates that the Veteran served in the Republic of Vietnam during the Vietnam conflict, and is a recipient of the Combat Infantryman Badge and the Purple Heart medal, among other commendations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The RO denied the Veteran's service connection claim for type II diabetes mellitus and the Veteran timely perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on its merits.  

In essence, the Veteran claims that he has type II diabetes mellitus that is related to exposure to Agent Orange during the Vietnam conflict.  Because it is undisputed that the Veteran served in Vietnam during the Vietnam conflict, he is presumed to have been exposed to herbicides during that period of service under 38 C.F.R. § 3.307(a)(6)(iii) (2011).  VA regulations provide that certain diseases, including type II diabetes mellitus, that are associated with exposure to herbicide agents may be presumed to have been incurred in service, even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. See 38 C.F.R. § 3.309(e) (2011).  

The Veteran's service treatment records indicate that he was not suffering from type II diabetes mellitus while on active duty.  The claims file contains pertinent VA medical records beginning in 2006.  That year, the Veteran's fasting glucose levels indicated an "impaired fasting glucose" that did not rise to the level of diabetes.  See VA treatment records dated October 11 & 15, 2006, and November 22 & 27, 2006.  The Veteran was assessed as having hyperglycemia.  See VA treatment records dated October 15, 2006 and November 27, 2006.

Although VA treatment reports dated in 2007 at times note that the Veteran has a diabetes diagnosis [see VA treatment records dated February 21, 2007 and April 26, 2007], a September 2007 VA examiner referenced these diagnoses and specifically clarified that the Veteran's laboratory values in 2006 and 2007 were "consistent with impaired fasting glucose/pre-diabetes, not with diagnosis of DM."  See the September 2007 VA examiner's report, page 2.  Following this examination, VA physicians continued to assess the Veteran as having diabetes, although never specifically type II diabetes mellitus.  See VA treatment records dated October 17, 2007, August 13, 2008, and August 26, 2009.

The VA scheduled the Veteran for a second diabetes examination in January 2011 to determine whether the Veteran developed type II diabetes mellitus in the three years following his previous examination, discussed above.  The Veteran failed to report to his examination on the scheduled date, and the VA issued the SOC later that month, denying service connection for type II diabetes mellitus.  See the SOC dated January 27, 2011, page 17.  The SOC also stated that the Veteran had failed to appear for his examination, which was needed to determine his diagnosis, and that he did not have good cause for missing the appointment.  Id., at 18.
 
Where the record does not adequately reveal the current state of the disability, the duty to assist requires a thorough and contemporaneous medical examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board agrees that an updated diabetes examination was necessary, and remains necessary in this case so that the Veteran's current diagnosis may be clarified.  Indeed, the Veteran asserts he has been taking medication to treat diabetes from 2007 to the present day.  See the Veteran's Form 9 dated February 18, 2011.  

The Board wishes to make clear that for original service connection claims such as the one at issue in this case, if an examination is scheduled and the Veteran does not have good cause for failing to appear, then a claim may be decided without the aid of that examination based on the evidence already of record.  38 C.F.R. § 3.655 (2011).  Here, the Veteran has asserted that he did have good cause to miss his January 2011 VA examination.  In fact, the Veteran noted on his February 2011 VA Form 9 that he actually called to postpone his examination on January 18, 2011, because his wife was experiencing heart trouble, and had to attend a medical appointment the day of the examination.  See the Veteran's Form 9 dated February 18, 2011.  He also indicated a willingness to reschedule the examination.  Id.  Significantly, the January 2011 diabetes examination report confirms that the Veteran called to reschedule the appointment on that day, noting the following instruction: "please reissue request for April per veteran."   See VA Diabetes Mellitus Examination Report dated January 19, 2011.  Because the Veteran did not simply fail to report to his examination, but instead made a timely request for it to be postponed on account of his wife's health concerns, the Board finds that the Veteran did have good cause to miss his January 2011 examination, and that he should be offered the opportunity to attend another examination so that his current diagnosis may be clarified.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received regarding type II diabetes mellitus.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal, to include updated VA treatment reports.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.  

2. When the above has been accomplished, the RO/AMC should schedule the Veteran for a VA medical examination to determine whether the Veteran has a current diagnosis of type II diabetes mellitus.  The entire claims file and a copy of this remand must be made available to the designated examiner.  The examination report should include a discussion of the Veteran's documented medical history and assertions, and offer a complete rationale for the given diagnosis. 

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's service-connection claim.  If the claim is denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



